
	
		I
		112th CONGRESS
		1st Session
		H. R. 1663
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2011
			Mr. West (for
			 himself, Mr. Walsh of Illinois,
			 Ms. Richardson, and
			 Ms. Ros-Lehtinen) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to temporarily
		  provide the work opportunity tax credit for small businesses hiring unemployed
		  individuals.
	
	
		1.Work opportunity tax credit
			 for small businesses hiring unemployed individuals
			(a)In
			 generalSection 51 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
				
					(l)Temporary credit
				for unemployed individuals hired by small businesses
						(1)In
				generalIn the case of an
				employer which is a specified small business—
							(A)any specified
				unemployed individual shall be treated as a member of a targeted group for
				purposes of this section, and
							(B)in the case of a
				high unemployment zone individual, subsection (b)(3) shall be applied by
				substituting $12,000 for $6,000.
							(2)Specified small
				businessFor purposes of this subsection, the term
				specified small business means, with respect to any taxable
				year, any employer—
							(A)whose gross
				receipts for the preceding taxable year did not exceed $20,000,000, or
							(B)who is an eligible
				employer (as defined in section 408(p)(2)(C)(i)(I)) for such taxable
				year.
							(3)Specified
				unemployed individualFor purposes of this subsection, the term
				specified unemployed individual means any individual who is
				certified by the designated local agency as being in receipt of unemployment
				compensation under State or Federal law for not less than 4 weeks during the
				1-year period ending on the hiring date.
						(4)High
				unemployment zone individualFor purposes of this
				subsection—
							(A)In
				generalThe term high unemployment zone individual
				means any specified unemployed individual who is certified by the designated
				local agency as having his principal place of abode in a high unemployment
				zone.
							(B)High
				unemployment zone
								(i)In
				generalThe term high unemployment zone means any
				county if the unemployment rate in such county exceeds the greater of—
									(I)4 percent,
				and
									(II)the national
				unemployment rate.
									(ii)Determination
				of unemployment ratesDeterminations under clause (i) shall be
				made by the Secretary, after consultation with the Secretary of Labor, on the
				basis of the most recent available data. Such determinations shall be made with
				respect to each calendar year for which this subsection applies and the
				Secretary shall make the list of high unemployment zones with respect to each
				such calendar year publicly available not later than the beginning of the
				calendar year for which the list applies.
								(5)TerminationThis
				subsection shall not apply with respect to any individual who begins work for
				the employer after December 31,
				2013.
						.
			(b)Effective
			 dateThe amendment made by this section shall apply with respect
			 to individuals who begin work for the employer after December 31, 2011.
			
